Patchin v Dollar Tree Stores, Inc. (2019 NY Slip Op 04577)





Patchin v Dollar Tree Stores, Inc.


2019 NY Slip Op 04577


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND TROUTMAN, JJ.


561 CA 18-02397

[*1]SHIRLEY PATCHIN AND DONALD PATCHIN, PLAINTIFFS-RESPONDENTS,
vDOLLAR TREE STORES, INC., DEFENDANT-APPELLANT. 


KENNEY SHELTON LIPTAK NOWAK LLP, ROCHESTER (NICHOLAS B. DAVIS OF COUNSEL), FOR DEFENDANT-APPELLANT. 
FARACI LANGE LLP, ROCHESTER (JOHN A. FALK OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Monroe County (Evelyn Frazee, J.), entered June 21, 2018. The order denied the motion of defendant for summary judgment dismissing the complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 23 and May 14, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court